ON REHEARING.
In appellants' brief on rehearing, this court is informed that sale of this property has been had, and for more than sufficient to satisfy the mortgage debt. No liability therefore has attached to Casselman for any deficiency. The question discussed and decided ante, 76, is, therefore, a moot one, and needs no further consideration at the hands of this court. The order appealed from is therefore reversed and set aside, without costs to either party. No precedent is therefore established. *Page 85